Response to Amendment
	The amendment filed 1/28/2021 has been entered. 

ALLOWANCE
Claims 1-4, 8-10, and 12-19 are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a lighting apparatus for a motor vehicle, comprising: a plurality of laser light sources and an optical channel via which light from the plurality of laser light sources is guided during operation of the lighting apparatus to generate, from the guided light, a light distribution in an exterior space of the motor vehicle; an optical element, which is switchable into different switching states by way of a control device, arranged between the plurality of laser light sources and the optical channel, wherein the optical element is a MEMS component, each laser light source is assigned a separate switching state, and in a respective switching state, light is injected, using the optical element, into the optical channel from only the laser light source that is assigned the respective switching state, the control device is configured so as to, when injecting the light of one of the plurality of laser light sources into the optical channel, maintain the other laser light source or sources in the switched-off state, the control device is configured so as to switch cyclically between the different switching states of the optical element, with the result that in one cycle, the light of each laser light source is injected at least once into the optical channel, a repetition frequency of cycles of the optical element is between 500 Hz and 2000 Hz, and the light distribution is a color mixture as specifically called for in the claimed combinations.

However, Maruyama, does not include each laser light source is assigned a separate switching state, and in a respective switching state, light is injected, using the optical element, into the optical channel from only the laser light source that is assigned the respective switching state, the control device is configured so as to, when injecting the light of one of the plurality of laser light sources into the optical channel, maintain the other laser light source or sources in the switched-off state, the control device is configured so as to switch cyclically between the different switching states of the optical element, with the result that in one cycle, the light of each laser light source is injected at least once into the optical channel, a repetition frequency of cycles of the optical element is between 500 Hz and 2000 Hz, and the light distribution is a color mixture as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Maruyama reference in the manner required by the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maruyama (US 2020/0238892) and Toda et al. (US 2017/0282786) disclose a similar lighting apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402.  The examiner can normally be reached on Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENG SONG/Primary Examiner, Art Unit 2875